DETAILED ACTION
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-8 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2017-194468 filed on 10/4/2017 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 03/27/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 03/27/2020, 5/21/2020 and 2/17/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

EXAMINER’S AMENDMENT
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

7.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
            The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
           A title has been amended as -- IMAGE FORMING APPARATUS WHICH DETECTS ABNORMALITY IN CONNECTION OF WIRING THAT TRANSMITS IMAGE DATA --

8.        Authorization for the following Examiner’s amendment to the claims and title of the invention were given in a telephone interview with Michael O’Neill on 02/22/2021.

9.        The claims of the application have been amended as follows:     
           1. (Currently Amended) An image forming apparatus, comprising: 
           a light scanning apparatus including: a first circuit board, on which a first connector is mounted and on which at least a light emitting unit configured to emit a light beam, a light receiving unit configured to receive the light beam emitted from the light emitting unit, and a light source controller configured to control the light emitting unit are mounted; and 
            a rotary polygon mirror configured to scan the light beam emitted from the light emitting unit on a photosensitive member; 
second connector is mounted and on which an image signal generation portion configured to generate an image signal corresponding to image data is mounted; and 
            a flat cable configured to connect the first circuit board and the second circuit board in order to transmit the image signal generated by the image signal generation portion to the light source controller, 
            wherein the flat cable includes a plurality of wirings, at least one of the plurality of wirings being a line for transmitting, to the light emitting unit, the image signal for causing the light emitting unit to emit light, 
            wherein the image signal generation portion is configured to generate a light emission data signal  for forming light emission data for detection, and further transmit the light emission data signal the light, and 
            wherein the light source controller is configured to cause the light emitting unit to emit the light in accordance with the light emission data signal the light has occurred. 
(End of Amendment)

Allowable Subject Matter
10.      Claims 1-8 are allowed.
           
                                            REASONS FOR ALLOWANCE
11.      The following is an examiner’s statement of reasons for allowance: 
            AAPA (Applicant Admitted Prior Art) teaches in paras., 0003-0005, particularly paras., 0003-0004 that the light scanning apparatus includes a circuit board as the first circuit board control the light source cause the light source to emit light and flexible flex connectors is used to connect the first and second circuit boards. The light scanning apparatus deflect the light beam emitted from the light source by the rotary polygon mirror, and the deflected light beam is scanned.

            AAPA (Applicant Admitted Prior Art) teaches in paras., 0003-0005, particularly para., 0003 that the image control apparatus has mounted on a circuit board as the second circuit board control image processing function of copying or printing or scanning etc., and transmit the image as the image signal to the first circuit board of the light scanning apparatus. 

            AAPA (Applicant Admitted Prior Art) teaches in paras., 0003-0005, particularly paras., 0004-0005 that the flexible flex connectors is used to connect the first and second circuit boards to cause the image control apparatus has the second circuit board which controls the image processing function and transmits the image signal to the first circuit board of the light scanning apparatus. It is explained that the 

             AAPA (Applicant Admitted Prior Art) teaches in paras., 0003-0005, particularly para., 0005 that the second circuit board transmit the control data corresponding to the light emission data for detecting the abnormalities occurred in the first circuit board, then the transmitted image data which is transmitted to the first circuit board from the second circuit board would be an abnormal image due to the improper connection occurred in the wiring portion.            
        
           However, prior art of record fails to teach, alone or in combination, image forming apparatus, having first and second circuit boards , wherein the first circuit board has a light scanning apparatus on which a first connector is mounted and on which at least a light emitting unit configured to emit a light beam, and the second circuit board included image signal generation portion to generate an image data and “wherein the image signal generation portion is configured to generate a light emission data signal for forming light emission data for detection, and further transmit the light emission data signal to the light source controller through the line of the flat cable for transmitting the image signal for causing the light emitting unit to emit the light, and wherein the light source controller is configured to cause the light emitting unit to emit the light in accordance with the light emission data signal, and determine, based on an output signal output from the light receiving unit that has received the light beam from the light emitting unit, whether improper connection of the line of the flat cable for transmitting the image signal for causing the light emitting unit to emit the light has occurred”, in combination with all other limitations as claimed in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
12.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2016/0116858              c. US Pub 2004/0126268
            b. US Pub 2012/0105563              d. US Pub 2013/0093827
            e. US Pub 2010/0141731

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
 The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674